Citation Nr: 9921869	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-08 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for plantar fasciitis 
of the right foot.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to an increased evaluation for left foot 
metatarsalgia, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased, compensable, evaluation for 
herpes simplex virus.

6.  Entitlement to an increased, compensable, evaluation for 
adjustment disorder with depressed mood.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to April 
1997.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran does not have a hearing loss disability.

3.  Service medical records and VA examination were negative 
for any findings of chronic right plantar fasciitis.

4.  The veteran's bilateral pes planus pre-existed her 
entrance into service, but underwent a chronic or permanent 
increase in severity during service.

5.  The veteran's herpes simplex is manifested by subjective 
complaints of frequent recurrences of itching redness, and 
pus filled bumps, with no objective evidence of treatment 
since service.

6.  The veteran's chronic adjustment disorder is manifested 
by mild symptoms which decrease work efficiency, but which 
are well controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for plantar 
fasciitis of the right foot is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's pes planus was aggravated by active naval 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
1998); 38 U.S.C.A. § 3.303 (1998).

4.  The criteria for a compensable evaluation for herpes 
simplex have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.118 
Diagnostic Code 7806 (1998).

5.  The criteria for an increased, compensable, evaluation, 
not to exceed 10 percent, for chronic adjustment disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.130 Diagnostic Code 9440 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral hearing 
loss.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such further 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefor is not 
plausible and accordingly is not well grounded.  The Court, 
in a case in which a veteran sought service connection for 
hypertension, found that, "[b]ecause of the absence of any 
evidence of current hypertension....appellant's claim is not 
plausible and, therefore, not well grounded."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant case, 
there has been no showing that the veteran currently has a 
hearing loss disability.

The report of a VA audiometric examination, conducted in 
August 1997, shows the veteran complaining of decreased 
auditory acuity since her separation.

Pure tone thresholds were as follows:

HZ		Left Ear			Right Ear

1000		10				10
2000		05				05
3000		05				05
4000		10				15
AVG		7.5				8.75

Speech recognition scores were 96 percent for the left ear 
and 100 percent for the right ear.  The assessment was normal 
hearing with excellent word recognition bilaterally.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for a hearing 
loss disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that his claim for service connection 
for a hearing loss disability is not well grounded and is 
therefore denied.


2.  Entitlement to service connection for plantar fasciitis 
of the right foot. 

As noted above, disability must be manifested for service 
connection to be granted.  A review of the veteran's service 
medical records is negative for a finding of chronic right 
foot plantar fasciitis.  Likewise, VA examination, conducted 
in June 1997, was negative for a finding of right foot 
plantar fasciitis.  Private medical records, dated from March 
to June 1998, and VA outpatient treatment records, dated from 
December 1997 to June 1998 are also negative for complaints 
regarding the right foot.  When asked about her 
symptomatology related to right foot plantar fasciitis during 
her personal hearing, she noted that she only had pain when 
she tried to keep from being on her toes and put all the 
pressure on the back of her feet.

Since, as previously discussed, service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for a right foot 
plantar fasciitis disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  


3.  Entitlement to service connection for bilateral pes 
planus and plantar fasciitis of the right foot.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of the veteran's service medical records indicates 
that she was noted to have mild bilateral pes planus on 
entrance examination in May 1993.  She was seen in June 1995 
with a diagnosis of bilateral pes planus and was issued 
orthotics.  The condition was noted to have resolved.  She 
was seen again in March 1996 with complaints of right foot 
pain and a history of metatarsalgia.  Separation examination, 
in March 1997, showed mild bilateral pes planus with mild 
tenderness of the left foot consistent with sesamoid 
fracture.

The report of a VA examination, conducted in June 1997, shows 
the veteran noted to have bilateral pes planus.  The 
assessment was bilateral pes planus with moderate functional 
impairment.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Veterans, generally, are presumed to have entered 
service in sound condition as to their health. 38 U.S.C.A. § 
1111.  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

This presumption attaches only where there has been an 
induction examination in which the later complained of 
disability was not detected.  The regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304 (b)(1).

Pursuant to 38 C.F.R. § 3.306 (a), a preexisting disease will 
be considered to have been aggravated by service where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306 (b).

In the present case, the evidence of record supports the 
conclusion that the veteran has bilateral pes planus which 
existed prior to service and that increased in severity 
during her active military service.

The file reflects that the veteran was noted to have mild 
bilateral pes planus that was asymptomatic and not considered 
disabling.  Since the presence of bilateral pes planus was 
noted upon entrance examination, the presumption of soundness 
with respect to that condition does not apply.  Therefore, in 
order to establish service connection for that disability, 
the evidence must show that the pes planus increased in 
severity during service.

The veteran's separation physical examination, conducted in 
March 1997, again shows mild bilateral pes planus, however, 
VA examination, conducted just three months after separation 
shows bilateral pes planus with moderate functional 
disability.  The medical evidence shows that the severity of 
her pes planus condition was described as only mild when she 
entered service in 1993.  Subsequent to service her pes 
planus was described as moderate on VA examination.  Since 
there is no medical evidence suggesting that this increase in 
severity was due to the natural progression of the condition, 
it may be presumed that aggravation of her condition was the 
result of service.  Accordingly, service connection for 
bilateral pes planus is warranted.


3.  Entitlement to an increased, compensable, evaluation for 
herpes simplex virus.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the herpes simplex virus disability have been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that her herpes simplex virus disability 
has worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Entitlement to service connection for herpes simplex virus 
was granted via a rating decision of October 1997.  An 
evaluation of noncompensable was assigned.  It was noted that 
service medical records indicated a diagnosis of herpes 
simplex virus in 1995, with a history of recurrence twice a 
year.  

The report of a VA examination, conducted in June 1997, shows 
the veteran being treated with Zovirax.  No lesions were 
noted.  The impression given was history of herpes simplex 
virus with no evidence of herpes at the time of examination.  
VA outpatient treatment reports, dated between December 1997 
and June 1998, show no treatment for herpes.  Private medical 
records, dated from March through June 1998 shows no 
complaints of or treatment for herpes.

The Board notes the veteran's testimony at her personal 
hearing, conducted in July 1998.  She reported that she 
continues treatment with Zovirax but experiences between 14-
18 recurrences per year.  These are characterized by 
cauliflower shaped bumps which contain pus and cause itching 
and redness.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The veteran's herpes simplex virus has been rated by analogy 
to eczema, based on a similarity in anatomical location and 
symptomatology.  See 38 C.F.R. § 4.20.  Under 38 C.F.R. § 
4.118, Diagnostic Code 7806, a 10 percent evaluation is 
warranted for exfoliation, exudation or itching and 
involvement of any exposed surface or extensive area.  A 
noncompensable evaluation is assigned for eczema with slight, 
if any, exfoliation, exudation or itching which is on a 
nonexposed surface or small area.

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the service-connected 
herpes simplex is not warranted.  The recent evidence of 
record, consisting of the June 1997 VA examination, and VA 
outpatient treatment reports dated from December 1997 to June 
1998 do not demonstrate that the veteran currently suffers 
from exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  Rather, her herpes 
simplex was noted by history only.  Therefore, there is 
insufficient evidence to justify the assignment of a 
compensable evaluation for her service-connected herpes 
simplex.


4.  Entitlement to an increased, compensable, evaluation for 
adjustment disorder with depressed mood.

Service connection for adjustment disorder with depressed 
mood was granted via a rating decision of October 1997.  An 
evaluation of noncompensable was assigned.  It was noted that 
service medical records indicated that the veteran was seen 
in June 1995 for depression with suicidal ideation.  She was 
transferred to a shore station for therapy.  She was 
diagnosed with adjustment disorder with depression.  She was 
not medicated.  In July 1995 she was returned to full duty 
with adjustment disorder shown as resolved.  She was next 
seen in December 1995 for problems with her supervisor.  She 
was not diagnosed or treated with medication.  She was not 
seen again until February 1997, when she was hospitalized for 
suicidal ideation.  She was placed on suicide watch and was 
discharged three days later.  She was diagnosed with a 
personality disorder and was discharged from the service.

The report of a VA examination, conducted in June 1997, shows 
the veteran stating that she couldn't handle military life.  
She reported that she was stressed and depressed, especially 
with authoritarian figures.  She felt she was isolated and 
never could voice her opinion.  She stated that she was 
discharged from the Navy after being given the diagnosis of 
borderline personality and depression.  She gave a history of 
talking about suicide but never attempting it.

Mental status examination showed her affect constricted.  Her 
mood was moderately depressed.  There were no auditory or 
visual hallucinations.  She had some suicidal ruminations 
when she was in Guam, but she had none at the time of 
examination.  There was no psychomotor retardation.  Thinking 
was coherent and fairly relevant.  No paranoid thoughts were 
elicited.  She complained of some problems with concentration 
and memory, however, her cognitive function seemed to be 
preserved.  

Diagnoses included Axis I:  adjustment disorder with 
depressed mood, moderate; Axis II:  dependent personality 
with borderline traits.  Her Global Assessment of Functioning 
(GAF) was noted to be about 61, mild symptoms, depressed 
mood, mild insomnia, with some difficulties in social and 
occupational function, but in general functioning well.

VA outpatient treatment reports, dated from April 1998 to May 
1998, show the veteran referred to the mental health clinic 
by a benefits counselor.  Reports from April 1998 show her 
reporting that she was discharged for a personality disorder, 
but was offered antidepressant medication on active duty.  
She gave a history of problems with authority in high school 
and in the military, and difficulty with twin sister.  She 
stated that she currently had no problems with her supervisor 
at the post office, but was aloof from co-workers.  She 
reported thoughts that things would be better if she took a 
gun and injured herself.  She stated that she was 
experiencing a decrease in energy and appetite, and an 
alteration in her sleep pattern.  

Mental status examination showed she was neat, in casual 
attire, and cooperative.  She was alert.  Her affect was 
constricted, mood depressed.  Her thoughts were organized and 
without psychotic features.  There was mild psychomotor 
retardation.  There was no cognitive impairment and she was 
thought to be of average to above average intelligence.  
Judgement was fair.  The assessment was depressed, not 
suicidal, GAF for the past year of 75-85.  She was prescribed 
Prozac and zolpidem for sleep.

Notes from May 1998 show the veteran reporting that her 
medicine is great.  It was noted that her affect was bright 
and the medications were effective.  She reported that she 
had purchased a house and was excited about moving.  She 
stated that she was experiencing less stress on the job and 
that she could not believe how much the medication was 
helping her to stay focused.  She experienced a decrease in 
anxiety.

The Board notes her testimony at her personal hearing, 
conducted in July 1998.  She stated that she sometimes 
thought her mental disorder was coming back while at work.  
She stated that she currently sees a VA psychiatrist.  She 
takes Prozac and a sleeping aid.  She stated that she also 
attends Al-Anon meetings which help her deal with her 
relationship with an addicted person.

The severity of chronic adjustment disorder is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in Diagnostic Code 9440 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996) (effective November 7, 
1996).  Under these criteria, a noncompensable rating would 
be appropriate if the disorder has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

A 10 percent rating is warranted if there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is appropriate if there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.

The objective medical evidence of record indicates that the 
veteran's chronic adjustment disorder is manifested by 
depression which has, in the past, led to decreases in work 
efficiency.  Current records indicate that the veteran has 
shown considerable improvement since taking antidepressant 
medications.  Recent outpatient treatment records show that 
she was experiencing less stress and anxiety and that she 
could not believe how much the medications had helped her 
stay focused.  

The Board concludes that the veteran's mental disorder is 
best characterized by the rating criteria for a 10 percent 
evaluation, as it has been shown to require continuous 
medication, without which there would be a decrease in work 
efficiency and ability to perform occupational tasks.  The 
criteria for a 30 percent evaluation are not met as the 
veteran's symptomatology is shown to be well controlled by 
medication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for right foot plantar 
fasciitis is denied.

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to an increased evaluation for herpes simplex 
virus is denied.

Entitlement to an increased, compensable, evaluation for 
adjustment disorder with depressed mood, not to exceed 10 
percent, is granted.



REMAND


The veteran contends that her left foot disability, 
manifested by residuals of sesamoid fracture and 
metatarsalgia, warrants an increased disability evaluation.  
The Board notes that the medical evidence of record indicates 
that the veteran underwent surgery for this disorder on June 
5, 1998.  The only records relating to this procedure are pre 
and post procedure nursing notes which merely note that the 
veteran had no identified problems before the operation and 
that the incision site was free from drainage on June 9, 
1998.  The Board finds that more complete records of this 
procedure and the subsequent period of convalescence are 
necessary to the equitable disposition of this claim.

Therefore this claim is REMANDED to the RO for the following:

The RO should obtain an operative summary 
regarding the June 5, 1998 left tibial 
sesmoidectomy, and any available clinical 
notes regarding the veteran's condition 
during convalescence and following 
convalescence.

Upon completion of the above described item the RO should 
reconsider the veteran's claim for an increased evaluation 
for a left foot disability.  If the determination remains 
adverse the RO should provide the veteran with a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

